 GENERAL TEAMSTERS, CHAUFFEURS, ETC., LOCAL 249605direction of an immediate election will effectuate the policies of theAct."In directing the election, we do so without prejudice to either party,and shall expressly condition any certification resulting from suchelection on the determination or determinations we may subsequentlymake arising out of the pending unfair labor practice cases, and weshall take such action as may be necessary to effectuate the policiesof the Act with respect thereto i2We find that all hourly rated production and maintenance em-ployees in the Employer's Union City, Tennessee, plant,excludingallmanagement representatives, executive and supervisory employees,foremen, assistant foremen, and any employee who has the right tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend the same, all officeand clerical employees, professional employees, timekeepers, and plantprotection employees, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act."[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.11West-('ate Sun Harbor Company,93 NLRB 830; ColumbiaPicturesCorporation, et al,81 NLRB 1313, 1314-1315.12New York ShippingAssociationanditsmembers,107 NLRB 364, 376.18 The appropriate unit appears as is set forth in article I, section 1, of the last agree-ment between the partiesGeneral Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 249,affiliatedwith International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers ofAmerica'andOffice and Clerical Employees,Local 72, affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Arierica,2Petitioner.Case No.6-PC-3142.October 29. 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert Schutzman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.1The name of the Employer appears as amended at the hearings The name of the Petitioner appears as amended at the hearing139 NLRB No. 39. ''FOGDECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer.At the hearing, Office Employees Inter-national Union, Local No. 33, AFL-CIO, the Intervenor, moved todismiss the petition on the ground of conflict of interest between theEmployer and the Petitioner.We find merit in this contention forthe followingreasons :The record shows that the Petitioner and the Employer are bothlocals and members of the Teamsters' International organization andof TeamstersJoint Council No. 40, a federation of locals.Thus thePetitioner and the Employer are subject to International's constitu-tion and bylaws,' which provide for control and participation by theInternational and the Joint Council in various functions and activitiesof the locals.For example, with respect to strikes, article XII of theInternational's constitution prescribes the method for taking a strikevote by a local. It also provides that the local must notify the JointCouncil of any proposed strike action, and that the Joint Councilmust approve or disapprove the strike and notify the Internationalof its action.The International is then empowered to approve or dis-approve the proposed strike.This article also provides for control bythe International over the right to receive strike benefits.Terms of employment, such as wages, rates, hours, and working con-ditions, are determined and negotiated separately by each local union.However, proposed agreements must be submitted to the Joint Councilin certain instances, and final agreements must be submitted to theInternational for approval.Under the International's constitution,where it is informed of a proposed execution of a contract which pro-vides for working conditions or wages less than those prevailing inthe area, the International may prevent the execution of this contract.Also, the International is empowered to take disciplinary action whenit finds that a local without good cause executes agreements which ad-versely affect members of the International. If member locals of theJoint Council decide to bargain on a multiunion basis, the bargainingarrangements and the method of ratification of the contracts are deter-mined by the local so affected, but must be in accordance with the con-stitution of the International.Grievances are handled by the locals,except that the Joint Council participates in grievance machinery inover-the-road and city freight areawide agreements. In one instancethe business representative of the Petitioner requested that the JointCouncil participate even in the type of grievance which is ordinarilyhandled only by the local. There is evidence of a financial connectionbetween the Petitioner and the Employer in the fact that both theInternational and the Joint Council contributed to the Petitioner's8while each local may have its own bylaws (the Petitioner at the time of thehearingwas in the process of adopting as its own the constitution and bylaws of theInterna-tional), in the event of conflict, the bylaws of the Internationalprevail. AIR CONTROL PRODUCTS, INC.607organizational expenses.Also, member locals of the Joint Councilmust pay a monthly per capita tax to the Joint Council.In these circumstances, we believe that the Petitioner is not com-petent to bargain concerning the terms of the employment of the Em-ployer's employees.As the Board stated in theOregon Teamsterscase,4 a union which has allegiances conflicting with the purpose of pro-tecting and advancing the interest of the employees it represents, asdoes the Petitioner in this case, cannot be a proper representative ofthese employees.Accordingly, we shall grant the Intervenor's motionto dismiss the petition herein.&[The Board dismissed the petition.]CHAIRMAN MCCULLOCHandMEMBER LEEDOMtook no part in theconsideration of the above Decision and Order.4 Oregon Teamsters' Security Plan Office, et al.,119 NLRB 207, 211-212.5In view ofour determinationherein,it is unnecessary to pass upon the Intervenor'scontract-bar contention.Air Control Products,Inc.andUnited Steelworkers of America,AFL-CIOandAirco Employees Association,Inc., Party to theContract.Cases Nos. 12-CA-2089 and 12-CA-2201.October 30,1962DECISION AND ORDEROn May 31, 1962, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled consolidated proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices within the meaning of Section 8(a) (1), (2), and(3) of the National Labor Relations Act, as amended, and recom-mending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.Hefurther found that the Respondent had not engaged in an unfairlabor practice alleged in the complaint, and recommended that suchallegation be dismissed.'Thereafter, both the Respondent and AircoEmployees Association, Inc. (hereinafter referred to as Airco), aParty to the Contract, filed exceptions to the Intermediate Reporttogether with supporting briefs 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.1 No exceptions were filed to this recommendation, and we therefore adoptitpro forma.2 The Respondent's request for oral argument is hereby denied, as the record,includingthe exceptions and briefs, adequately presents the issues and the positions of the parties.139 NLRB No. 47.